          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 FREDERICK RIDEOUT GRAY, JR.,              )
                                           )
               Plaintiff,                  )
                                           )
 -vs-                                      )      Case No. CIV-19-1016-F
                                           )
 CARL BEAR, et al.,                        )
                                           )
               Defendant.                  )

                                      ORDER

        Plaintiff Gray, a state prisoner appearing pro se and in forma pauperis,
brings this action primarily under 42 U.S.C. § 1983, alleging his constitutional right
were violated while incarcerated at the Joseph Harp Correctional Center in
Lexington, Oklahoma. On December 13, 2019, Magistrate Judge Gary M. Purcell
submitted a Report and Recommendation. Doc. nos. 9 (the Report), 10 (Order
amending Report nunc pro tunc). On initial review under 28 U.S.C. § 1915A and
§ 1915(e)(2)(B), the Report recommends dismissal of the complaint, without
prejudice, for failure to state a claim upon which relief can be granted.
        As corrected and amended by the Order Nunc Pro Tunc entered on
December 23, 2019, the Report advises plaintiff of his right to file an objection to
the Report by January 2, 2020. The Report further advises that failure to timely
object to the Report waives appellate review of the recommended ruling. No
objection was filed.
        With there being no objection to the Report, the court, after review, concurs
in the recommended ruling and finds no need for further discussion here.
        The result recommended in the Report is AFFIRMED. Doc. no. 9. As
recommended in the Report, the complaint is DISMISSED, without prejudice, for
failure to state a claim upon which relief may be granted.
        IT IS SO ORDERED this 16th day of January, 2020.




19-1016p001.docx




                                         2
